Citation Nr: 1810771	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  14-01 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

B. J. Komins, Associate Counsel









INTRODUCTION

The Veteran served on active duty from April 1969 to March 1971. 

This matter is before the Board of Veteran's Appeals (Board) on appeal from October 2012 and April 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

In October 16, 2015 correspondence, the Veteran indicated he was terminating his power of attorney with Puerto Rico Public Advocate for Veterans Affairs (PRPAVA) who had been previously representing him.  No other power of attorney forms have been filed.  As such, and in light of his request that the Board adjudicate his claim, the Board finds that the Veteran wishes to proceed unrepresented.

In January 2016, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development. The case has returned to the Board for further appellate action.


FINDINGS OF FACT

1.  Bilateral sensorineural hearing loss was not manifest in service and is not attributable to service.  Bilateral sensorineural hearing loss was not manifest within one year of separation from service

2.  Tinnitus was not caused or aggravated by the Veteran's service and was not manifest during service or within one year of separation from active service.


CONCLUSIONS OF LAW

1.  Bilateral sensorineural hearing loss disability was not incurred in or aggravated by service and an organic disease of the nervous system may not be presumed to have been incurred therein. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.309, 3.385 (2017).

2.  Tinnitus was not incurred in or aggravated by service and may not be presumed to have been incurred therein.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Remand Compliance

As noted in the Introduction, the case was remanded to the AOJ in January 2016 for additional development.  The Board is satisfied that there has been substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-67 (1999);  Stegall v. West, 11 Vet. App. 268, 271 (1999) (holding that the Board errs as a matter of law when it fails to ensure compliance with its remand orders).  

II.  Duties to Assist and Notify

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012);  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

The Veteran has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board.");  Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).




III.  Service Connection

The Veteran served as a member of the light weapons infantry in the United States Army including service in Korea.  The Veteran contends that he is entitled to service connection for bilateral hearing loss and tinnitus.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012); 
38 C.F.R. § 3.303 (2017). 

To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Under 38 U.S.C. § 1154(b), the evidentiary burden for combat veterans with respect to evidence of in-service incurrence or aggravation of an injury or disease is reduced.  See Collette v. Brown, 82 F.3d 389, 392 (Fed.Cir.1996). 

For veterans who served 90 days or more of active service during a war period or after December 31, 1946, there is a presumption of service connection for certain chronic disabilities, such as sensorineural bilateral hearing loss (an organic disease of the nervous system), incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C. §§ 1101, 1112, 1113 (2012); 3 8 C.F.R. §§ 3.307 (a), 3.309(a) (2017).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.
38 C.F.R. § 3.303(b) (2017); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA will consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to a determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107 (2012);  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.
See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

When assessing the probative value of a medical opinion, the thoroughness and detail of the opinion must be considered. The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  A medical opinion that contains only data and conclusions is not entitled to any weight."  It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when: (1) the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; (2) the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or (3) speech recognition scores using the Maryland CNC Test are less than 94 percent. 
38 C.F.R. § 3.385 (2017).  The threshold for normal hearing is from 0 to 20 decibels, with higher threshold levels indicating some degree of hearing loss. 
See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.

Service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service. Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection. Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  

Evidence

The Veteran's service treatment records (STRs) reveal that the Veteran's bilateral hearing was normal at the time of entry on active duty.  His separation examination in March 1971 showed normal hearing acuity except for the puretone threshold at 30 decibels in the left ear at 1000 Hz.  The results of this examination's audiogram were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
-5
-5
LEFT
10
30
5
5
5

In an associated March 1971 Report of Medical Examination, the Veteran denied any hearing loss.  

The Veteran's August 1971 VA Report of Medical Examination for Disability Evaluation (VA Form 21-2535) noted normal ears with no complaints of bilateral hearing loss or tinnitus. 

A December 2006 primary care treatment record from the San Juan, Puerto Rico Veterans Affairs Medical Center (VAMC) reported that a review the Veteran's auditory system provided an absence-negative indications of-tinnitus, vertigo, or hearing loss.



In March 2012, Dr. O-V., a private physician submitted a letter.  In pertinent part, she wrote that the Veteran "presented" with bilateral hearing problems, commenting that the Veteran complained of experiencing problems hearing television, radio, and others' voices.  Dr. O-V. opined: "As we know prolonged exposure to noises of high intensity causes permanent damage in the inner structures of the ear, resulting in permanent hearing loss."  According to Dr. O-V., the Veteran indicated that he had been exposed to high frequency heavy equipment and fire arm noises while in service.  Extrapolating from this, Dr. O-V. opined that these noises were more probably than not the cause of the Veteran's hearing loss.  Dr. O-V. also indicated that the contended hearing loss "is at least as likely as not" related to the Veteran's active service. There are no associated examination or test reports of record. 

In September 2012, the Veteran was afforded a VA audiological examination.  The VA audiologist reviewed the Veteran's claims file, and conducted diagnostic testing.  The results of that examination were as follows:
	



HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
50
50
50
LEFT
20
30
60
60
60

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 100 percent in the left ear.

This VA audiologist reported normal findings in both ears for acoustic immitance, ipsilateral reflexes, and contralateral acoustic reflexes.  For both the right ear and the left ear, he provided a diagnostic impression of sensorineural hearing loss in the frequency range of 500-4000 Hz.  As to the etiology of bilateral hearing loss, the audiologist acknowledged the Veteran's exposure to noise from light infantry weapons but opined that it is not at least as likely as not caused or a result of an event in military service.  He also reported that review of Veteran's STRs indicated normal hearing at the time of induction and separation-with only a "mild left ear drop at 1KHz in his separation test.  Furthermore, the audiologist opined that there is a lack of evidence in the Veteran's claims file of any complaints of tinnitus or hearing loss in service and afterwards, noting that this amounted to a period of 40 intervening years.  As to functional impact, the audiologist indicated that the Veteran's hearing loss did not impact the ordinary conditions of daily life, including the ability to work.

The audiologist also noted the Veteran's report of periodic left ear tinnitus that had onset several years earlier and found that it was likely associated with hearing loss but did not find that it was associated with noise exposure. 

In his May 2013 Notice of Disagreement (NOD), submitted via VA Form 21-4138, the Veteran wrote that it is a well-known and established principle that long-time exposure to military noises causes tinnitus.  He also stated that there are multiple VA and Court decisions that support this contention, specifically mentioning a Board decision of January 2011.  Here, the Board notes that its decisions concerning other claimants do not have a precedential effect on subsequent unrelated decisions.  In a December 2013 substantive appeal, the Veteran noted that he was provided VA hearing aids and was told by clinicians that both hearing loss and tinnitus should be service-connected.  

The Veteran's treatment records from the San Juan VAMC reveal that the Veteran first complained of tinnitus in April 2013.  In September 2013, a VAMC clinician provided a notation of negative hearing loss.

In October 2013, the Veteran was afforded an audiological consultation with a VAMC audiologist.  The audiologist conducted diagnostic testing and a physical examination of the both ear canals.  The results of that audiological consultation were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
50
50
50
LEFT
15
30
55
60
60

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 96 percent in the left ear.

The audiologist diagnosed hearing within normal limits for the low and middle frequencies and moderate to moderately-severe hearing loss for the mid-high and high frequencies in the right ear.  As to the left ear, hearing was within normal limits for the low frequencies and mild to severe sensorineural hearing loss for the middle and high frequencies. The audiologist further opined that speech audiometry revealed that speech reception thresholds were within normal limits for communication purposes, with excellent speech discrimination bilaterally.

A review of other San Juan VAMC treatment records through January 2016 reveal that the Veteran was afforded hearing aids; that he periodically complained of tinnitus; was noted as negative for hearing loss periodically; and was reported to have a past history of hearing loss.

In February 2016, the Veteran was afforded a VA audiological examination pursuant to directives in the Board's January 2016 Remand.  The VA audiologist reviewed the claims file, considered the Veteran's account of his medical history, performed diagnostic testing, and conducted a physical examination.  The results of that examination were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
55
50
55
LEFT
20
30
55
60
60

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 96 percent in the left ear.  Word discrimination scores were appropriate for the Veteran bilaterally.

The audiologist opined that acoustic immitance, ipsilateral acoustic reflexes, and contralateral acoustic reflexes were normal bilaterally.

As to both ears, the audiologist diagnosed sensorineural hearing loss in the frequency range of 500 to 4000 Hz.  The audiologist opined that the Veteran's bilateral hearing loss is less likely as not caused by or a result of an event in military service.  As a rationale for this opinion, she noted that audiograms from April 28, 1968 (Induction) to March 12, 1971 (Separation) evidenced normal hearing bilaterally.  Moreover, according to the audiologist, there is no evidence of bilateral hearing loss attributable to military service during the period of active duty, even after the Veteran was exposed to high frequency noise levels.  The audiologist noted that the audiological examinations in the Veteran's claims file show high frequency hearing loss bilaterally in September 2012 and October 2013, as noted above.  However, she reported that other factors, such as the normal aging process, can cause hearing loss.  As such, she opined that it is reasonable to conclude that the Veteran's bilateral hearing loss is less likely as not related to the Veteran's military service.

The audiologist did indicate that the Veteran's bilateral hearing loss impacted ordinary conditions of daily life, including his ability to work.  The Veteran reported that he needed to ask for repetition and experienced difficulty understanding conversations.  However, the Veteran did not report specific occupational impact.

The audiologist further noted that the Veteran reported that he had recurrent tinnitus.  Specifically, the Veteran stated, according to the audiologist, that he has had tinnitus in both ears since December 2015; however, he did not indicate the "circumstance of onset" of tinnitus.  As to the etiology of the Veteran's tinnitus, the audiologist opined that it is at least as likely as not a symptom associated with the Veteran's bilateral hearing loss because tinnitus is a symptom which is known to be associated with hearing loss.  However, the audiologist reported that the Veteran's tinnitus did not impact ordinary conditions of daily life, including the ability to work.

In March 2016, the Veteran was afforded an audiology assessment at the San Juan VAMC.  The VA audiologist provided the following results:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
45
50
55
LEFT
15
30
55
60
65

Speech audiometry revealed word recognition ability of 96 percent in the right ear and of 96 percent in the left ear.  

As to a left ear diagnostic impression, the audiologist provided mild to severe sensorineural hearing loss from 1000 to 6000 HZ; normal middle ear function; and excellent speech recognition ability.  As to a right ear diagnostic impression, the audiologist provided mild to moderately severe sensorineural hearing loss from 1500 to 6000 HZ; normal middle ear function; and excellent speech recognition ability.

In June 2016, the VA audiologist who performed the February 2016 examination noted a review of the claims file and provided the following opinion: 

There is no medical evidence of hearing loss and tinnitus attributable to military service during of the period of active duty. Hearing tests found in the C-File show normal hearing in both ears and the threshold shifts are between 5 and 10 dB in the higher frequencies, only one frequency (1000 Hz) show more difference but is normal hearing for VA purpose.  This threshold shift show not significant change and is consider normal hearing for VA purposes.   According to the medical literature, there is medical evidence that prolonged exposure to noise, such as the military type, could cause permanent damage in the structures of the inner ear, resulting in irreversible hearing loss. The hearing deficit could appear, either immediately after a noise trauma, or gradually, during the noise exposure period.  Also, no retroactive hearing loss is expected to be seen many years after being exposed to noise. In addition, there is medical evidence that gradual hearing changes can occurred due to natural aging process. In this case, the bilateral high frequencies hearing loss was found in the VA since 9/19/2012 (40 years after military service) and that is due to presbycusis or hearing loss expected as a normal aging process or post service occupational noise exposure.  It is reasonable, to conclude that the bilateral hearing loss and tinnitus is less as likely as not related to the military noise exposure during his active service.

Analysis

Bilateral Sensorineural Hearing Loss Disability

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that service connection for the Veteran's bilateral sensorineural hearing loss disability is not warranted.

First, the audiometric test results of record during the appeal period do show that the Veteran has auditory thresholds of 40 decibels or greater, or 26 decibels or greater for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz.  See 38 C.F.R. § 3.385 (2016).  Thus, the competent evidence of record establishes that Veteran experiences bilateral hearing loss that meets the VA criteria for disability.

As noted above, a Veteran seeking disability benefits must establish not only the existence of a disability, but also a connection (nexus) between his service and the disability.  See Shedden, supra.

The evidence of record indicates that the Veteran neither complained nor sought treatment for bilateral hearing loss during active service.  Moreover, his March 1971 separation examination included audiogram results indicative of bilateral hearing acuity within the normal range.  Notwithstanding the single elevated threshold at 1000 Hz in the left ear, examiners who reviewed and acknowledged this test found that the Veteran's hearing was normal at the time of discharge from service.  This is consistent with the Veteran's subjective denial of any hearing loss at that time.  The examiners have accepted that the Veteran was likely exposed to noise from small arms training in service. 

As noted above, the Veteran is afforded a presumption of service connection for bilateral sensorineural hearing loss, if the disability is manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C. §§ 1101, 1112, 1113 (2014); 38 C.F.R. §§ 3.307 (a), 3.309(a) (2017).  The earliest post-service medical evidence of record of bilateral hearing sensorineural loss occurred March 2012; and the earliest post-service audiogram of record occurred in September 2012.  In both instances, over 40 years after the Veteran's separation from service.  As such, the evidence of record does not warrant service connection for bilateral hearing sensorineural loss on a presumptive basis.  See Id.

In reaching these conclusions, the Board has carefully considered the Veteran's lay assertions.  The Board acknowledges that, as a lay witness, the Veteran is competent to report his medical history and symptomatology. See Layno v. Brown, 6 Vet. App. 465, 469-79 (1994) (noting that personal knowledge is "that which comes to the witness through the use of his senses-that which is heard, felt, seen, smelled, or tasted").  Nevertheless, determining the potential cause of bilateral sensorineural hearing loss is beyond the scope of lay observation. See id.  Thus, a determination as to the etiology of the Veteran's bilateral sensorineural hearing loss is not susceptible of lay opinion and requires specialized training.  See Jandreau supra (providing that the question of whether lay evidence is competent and sufficient is an issue of fact that is to be addressed by the Board); Layno, 6 Vet. App. at 469-70.  The Veteran is competent to report that he received VA hearing aids but not that the need for and issuance of VA hearing aid demonstrates that the criteria for service connection are met.  

Therefore, the Veteran's assertions are competent to report on his observations of the onset of hearing difficulties but do not constitute competent evidence concerning the etiology of the Veteran's bilateral sensorineural hearing loss arising from noise exposure.  See 38 C.F.R. § 3.159(a)(1) (2017) ("Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.").

Turning to the medical evidence of record, the Board may favor the opinion of one competent medical examiner over that of another as long as an adequate statement of reasons and bases is provided.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  An evaluation of the probative value of medical opinion evidence is based on the medical expert's examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 7 Vet. App. 467 (1993).

Greater weight may be placed on one practitioner's opinion over another depending on factors such as reasoning employed and whether or not and the extent to which they reviewed prior clinical records and evidence.  See Gabrielson v. Brown, 7 Vet. App. 36 (1994).  Furthermore, the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  See Sklar v. Brown, 5 Vet. App, 140 (2003).

The Board places very low probative weight on Dr. O-V.'s March 2012 letter.  She  did not indicate that she had reviewed the Veteran's claims file; she did not indicate whether she conducted any diagnostic testing (not to mention a requisite VA audiogram); and moreover, provided no rationale for her findings other than a generalized statement about prolonged noise exposure without reference to medical findings, epidemiological studies, or medical literature. 

Dr. O-V. letter warrants much less probative weight compared to the February 2016 and June 2016 VA audiologists opinions, which included extensive rationales for each opinion reached. As set forth above, the February 2016 and June 2016 audiologist reviewed the Veteran's claims file; considered the Veteran's lay accounts; conducted an audiogram which conformed to VA disability standards; opined as to the functional implications of the Veteran's bilateral sensorineural hearing loss; and offered an etiological opinion supported by the evidence of record.  The Board finds that the February 2016 and June 2016 opinions have great probative value because the audiologist conducted a thorough audiological examination; analyzed audiometric findings; considered the lay evidence; and supported the conclusion that it is reasonable to conclude that the Veteran's bilateral sensorineural hearing loss is less likely as not related to the Veteran's military service. 

In sum, the Board finds that the Veteran's bilateral sensorineural hearing loss was not incurred or aggravated by active service.  38 C.F.R. § 3.303 (2017).  Furthermore, bilateral sensorineural hearing loss did not manifest to a degree of 10 percent or more with one year of separation from service.  38 U.S.C. §§ 1101, 1112, 1113 (2012); 38 C.F.R. §§ 3.307 (a), 3.309(a) (2017). 

The preponderance of evidence is against the Veteran's claim and there is no doubt to be resolved.  See 38 U.S.C. § 5.107(b) (2012);  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Tinnitus

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that service connection for tinnitus is not warranted.

As noted above, lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1153(a) (2012); 38 C.F.R. § 3.303(a) (2017); Jandreau, supra;  see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006)(addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Here, the Board notes that the September 2012 VA audiologist opined that there was no evidence of complaints of tinnitus at the time of the audiological examination.  Furthermore, the February 2016 VA audiologist noted that while the Veteran reported that he experienced recurrent tinnitus since December 2015, he did not report its "circumstance of onset."  This audiologist opined that the Veteran's tinnitus is least as likely as not a symptom associated with the Veteran's bilateral hearing loss because tinnitus is a symptom known to be associated with bilateral hearing loss.  Here the Board notes that a distinction must be made between a symptom "associated" with bilateral hearing loss and a symptom "caused by or aggravated" by bilateral hearing loss.  However, this distinction is of no moment here as bilateral sensorineural hearing loss, as stated above, was not incurred or aggravated by active service; and, moreover, it did not manifest to a degree of 10 percent or more with one year of separation from service.  

In sum, the Board finds that the Veteran's tinnitus was not incurred or aggravated by active service.  38 C.F.R. § 3.303 (2017). 

The preponderance of evidence is against the Veteran's claim and there is no doubt to be resolved.  See 38 U.S.C. § 5.107(b) (2012);  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to service connection for bilateral hearing loss disability is denied.

Entitlement to service connection for tinnitus is denied




____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


